Name: Commission Regulation (EEC) No 867/91 of 9 April 1991 adopting definitive measures on the issuing of STM licences for milk and milk products in regard to Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 89/510. 4. 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 867/91 of 9 April 1991 adopting definitive measures on the issuing of STM licences for milk and milk products in regard to Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, in Spain, an increase in indicative ceilings cannot be contemplated at present ; Having regard to the Treaty establishing the European Economic Community, Whereas, as part of the definitive measures referred to in Article 85 (3) of the Act, the suspension of the issuing of STM licences provided for in Articles 1 (2) of Regulations (EEC) Nos 74/91 , 169/91 , 414/91 and 561 /91 until the end of the first quarter of 1991 should be confirmed ; Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 (3) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 (1 ) thereof, HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 606/86 of 28 February 1986 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten (3), as last amended by Regulation (EEC) No 334/91 (4), fixes the indicative ceiling for imports into Spain of certain products in the milk and milk products sector for 1991 ; Article 1 1 . The issuing of STM licences applied for in the Community of Ten for products in the milk and milk products sector as referred to in Regulations (EEC) Nos 74/91 , 169/91 and 414/91 is hereby definitively suspended for the first quarter of 1991 . Whereas applications for STM licences lodged solely in the Community of Ten during the periods 1 to 4 January 1991 for cheese categories 5 and 6, 14 to 19 January 1991 for category 3 , 11 to 15 February 1991 for category 2 and, as regards the Community of Ten and Portugal, 25 February to 1 March 1991 for milk in containers of a net content not exceeding two litres, relate to quantities in excess of that fraction of the indicative ceiling set aside for in the first quarter of 1991 ; 2. The issuing of STM licences applied for in the Community of Ten and Portugal for the products referred to in Regulation (EEC) No 561 /91 is hereby definitively suspended for the first quarter of 1991 . 3 . Further applications for STM licences may be lodged from 25 March 1991 for all products in respect of that fraction of the indicative ceiling set aside for the second quarter of 1991 . Whereas the Commission accordingly adopted, by an emergency procedure, suitable interim protective measures by Regulations (EEC) Nos 74/91 (*), 169/91 (6), 414/91 Q and 561 /91 (8); whereas definitive measures must be adopted ; whereas, in view of the market situation Article 2(') OJ No L 55, 1 . 3 . 1986, p. 106.0 OJ No L 293, 27. 10 . 1988, p. 7. (3) OJ No L 58, 1 . 3 . 1986, p. 28. 0 OJ No L 39, 13. 2. 1991 , p. 15. 0 OJ No L 9, 12. 1 . 1991 , p . 14. 0 OJ No L 19, 25. 1 . 1991 , p. 10. 0 OJ No L 49, 22. 2. 1991 , p. 13 . 0 OJ No L 62, 8 . 3 . 1991 , p . 28. This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 10 . 4. 91No L 89/6 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission